In a negligence action to recover damages for personal injuries, medical expenses and loss of services, plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered January 16, 1962 after trial, upon a jury’s verdict in favor of defendant. The infant plaintiff claims that, as he was descending the stairway leading from the second floor apartment in which he resided to the ground floor, his feet tripped on a defective rubber tread on a step, causing him to fall. Judgment affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.